FILED
                           NOT FOR PUBLICATION                             DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50325

              Plaintiff - Appellee,              D.C. No. 3:11-cr-00470-H-1

  v.
                                                 MEMORANDUM*
AKIL SAEED DANIELS, AKA Akil Saed
Daniels, AKA Akil Saleel Daniels,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                    Argued and Submitted November 19, 2014
                              Pasadena, California

Before: KLEINFELD and WARDLAW, Circuit Judges, and KENNELLY, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Matthew F. Kennelly, District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
      A jury found Akil Daniels guilty of three counts of bank robbery and one

count of attempted bank robbery. Daniels appeals his convictions and his sentence.

We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We affirm.

      Daniels contends that the evidence was insufficient to support his

convictions. This court must decide “whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979).

      We begin with Daniels’s bank robbery convictions, Counts 1, 2, and 4 of the

indictment. Daniels confessed to the robberies. For a confession to serve as the

basis for a conviction, the government need only provide evidence sufficient to

corroborate the confession. United States v. Valdez-Novoa, 760 F.3d 1013, 1032

(9th Cir. 2014). As to Count 1, the confession was corroborated by surveillance

photos of the robbery and an in-court identification by an eyewitness. As to Count

2, the confession was corroborated by surveillance photos and a photo-lineup

identification by an eyewitness. As to Count 4, the confession was corroborated by

surveillance photos. A rational jury could have found that this evidence was

sufficient to corroborate Daniels’s confession.




                                          2
      Next, we consider whether there was sufficient evidence to support

Daniels’s attempted bank robbery conviction, Count 5 of the indictment. This

charge required sufficient evidence of “both culpable intent and conduct

constituting a substantial step toward commission of” a bank robbery. United

States v. Still, 850 F.2d 607, 608 (9th Cir. 1988) (internal quotation marks

omitted). The evidence showed that Daniels walked into the bank, waited in a

teller line, and, when asked why he was there, told the branch manager that he

intended to make a withdrawal, even though he did not, in fact, hold an account

with the bank. He left only after the branch manager confronted him and asked

him for his debit card or account number. A rational jury could have found that

this evidence established both culpable intent and a substantial step.

      Daniels also contends that his sentence of 160 months of imprisonment was

substantively unreasonable. This court reviews the district court’s sentencing

decision for abuse of discretion. United States v. Ressam, 679 F.3d 1069, 1086

(9th Cir. 2012). The district court, after weighing the factors under 18 U.S.C.

§ 3553(a), reduced Daniels’s Guidelines offense level from 32 to 28 and imposed a

sentence in the middle of the reduced range. The sentencing disparity between

Daniels and his codefendant stemmed from his much higher criminal history




                                          3
category. The district court did not abuse its discretion, and the sentence was not

substantively unreasonable.

      AFFIRMED.




                                          4